       Case 1:19-cv-01148-RB-CG Document 73 Filed 08/16/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JANE DOE,

              Plaintiff,

v.                                                           No. CV 19-1148 RB/CG

BENNY CHEE, et al.,

              Defendants.

                           ORDER FOR CLOSING DOCUMENTS

       THIS MATTER is before the Court upon review of the record. The parties settled

the case at the settlement conference held on August 13, 2021. (Doc. 72).

       IT IS THEREFORE ORDERED that the parties shall submit closing documents

no later than September 17, 2021. If the need for an extension arises, the parties are

instructed to file a formal motion on the record.

       IT IS SO ORDERED.

                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
